Smith, C. J.,
delivered the opinion of the court.
It appears from the evidence in this case, in which.there is no conflict, that Mr. J. H. Collier was the owner of the building situated in the town of Corinth, Miss., in which he had installed and was operating a laundry plant. On September 9, 1907, he executed to appellee a deed of trust on the lot upon which the building in which this machinery had been installed was situated, to secure the payment of a loan of money made him by appellee. After this loan had been agreed upon and before the note evidencing the deed of trust securing it had been executed, Collier requested appellee to increase the amount thereof, offering to include in the deed of trust this machinery as security therefor. This request was declined by appellee on the ground that it “did not make loans on laundry machinery.” On January 12, 1908, Collier executed a deed of trust, and on October 9, 1909, a chattel mortgage to appellant upon the machinery situated in this building to secure it in the payment of a sum of money due it by him. The indebtedness secured by these last two in*112struments was incurred by Collier in purchasing from appellant a part of the machinery with which he was conducting his laundry business. Afterwards appellee’s deed of trust was foreclosed and the property therein described was purchased by it at the trustee’s sale. Under the deed executed to it by the trustee in its deed of trust, appellant claims not only the land, but the machinery situated in the building thereon, on the theory that the various pieces of machinery are fixtures, and therefore title thereto passed to it along with the land. Appellant filed its bill in the court below making all proper parties defendant and praying that Collier be decreed to pay the amount due it, and in default thereof that these deeds of trust be foreclosed, and that appellee’s claim to the machinery be canceled and held for naught. The court below ordered that the deeds of trust be foreclosed and canceled appellee’s claim to all of the machinery except one band starcher, one engine and boiler, one twenty-six-inch extractor, one detached counter, two cuff presses, one neckband press, one yoke press, one air pump, one No. 3 root blower. Each of the three parties defendant were taxed with one-third of the costs. The engine, boiler, and extractor were placed on concrete and brick foundations attached thereto by rods and bolts; it being necessary so to do in order that they might be properly supported and kept steady. The other pieces of machinery were screwed and bolted either to the floor or ceiling in order to hold them in. their places and keep them steady. None of this machinery is necessary for the use of the building as such, and all of it can be removed without injury to the building.
Under the rule announced in Weathersby v. Sleeper, 42 Miss. 732, and applied in Boone v. Mendenhall Lumber Co., 97 Miss. 554, 52 So. 584, it seems clear that the pieces of machinery in question are not fixtures in the sense that they became a part of the building in which they were placed, but that, on the contrary, they were placed in the *113building solely for the purpose of being used in connection with Collier’s laundry business and remained and still are personal property.
The decree of the court below will be reversed, and decree here as rendered in the court below, except that the claim of appellee to all of the machinery, included in appellant’s bill, will be canceled, and except that appellee will be taxed with two-thirds of the cost below, and J. H. Collier, one of the defendants, will be taxed as was done in the court below with one-third thereof. Appellee to pay all costs in this court.

Reversed.